DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-11 are pending in this application. -3-\


Election/Restrictions
Applicant's election with traverse of 2-6 claims and new claims 7-11 in the reply filed on 4/27/22 is acknowledged.  

Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species. Claims 2’-3’ are cancelled.

PRO SE PARAGRAPHS
Due to the significant number of Objections, Specification Objections, 112 rejections and 101 rejections in the instant application, the following guidelines have been provided to illustrate the preferred layout for the claims and disclosure of a utility application.  These guidelines are suggested for the applicant’s use.

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.

(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.

(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”

(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.

(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).

(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).

(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Referral of Patent Attorney


An examination of this application reveals that applicant perhaps is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Due to the significant number of Objections, 112 Rejections, and 101 Rejections, an action on the merits of the submitted application, as best can be understood, follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 

Regarding claim 2, 5 and 6 the reference to “…foot…” renders the claim unpatentable. 
Regarding claim 3 the reference to “…the arch…;… the ball of the foot…;… the heel…” renders the claim unpatentable. 
Regarding claim 4 the reference to “…the ankle …” renders the claim unpatentable. 



Any claim language drawn to encompass the human body or parts thereof are considered non-statutory subject matter.  This rejection may be obviated by utilizing the phrases “adapted to” or “configured to” prior to claiming the use of the device on a human. Appropriate correction is required.

Claim Objections
Claims 6, 8, and 10 are objected to because of the following informalities: 

Regarding claim 6, the term “…microprocess…” appears to be a typographic error.  Appropriate correction is required. “a microprocessor”.

Regarding claim 6, the term “…translate …” appears to be a typographic error.  Appropriate correction is required. The limitation is understood by the examiner to mean “translates”.

Regarding claim 6, the term “…the air bladder inflate/deflate connection …” appears to be a typographic error.  Appropriate correction is required. The limitation is understood by the examiner to mean “the air bladder inflate or deflate connection”.

Regarding claim 6, the term “…accessible external to the shoe …”  appears to be a typographic error.  Appropriate correction is required. The limitation is understood by the examiner to mean “externally accessible on the shoe”.

Regarding claim 8, the term “…controlling inflating of …”  appears to be a typographic error.  Appropriate correction is required. The limitation is understood by the examiner to mean “controlling the inflating of”.

Regarding claim 10, the term “…inflate/deflate …” appears to be a typographic error.  Appropriate correction is required.  The limitation is understood by the examiner to mean “inflate or deflate”.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

The following limitations are not disclosed in the Specification “… Corrective Orthotic Bladder System (COBS)…;…the COBS support area…:…a single plane cross-section of the sole…;…the Inflatable Foam Ankle Support Padding (IFASP) area…;…a single plane cross-section of the upper…;…the C-Shaped Enhancement Blade (CSEB) area…;…a single plane cross-section of the bottom of the sole…’. Correction is required. 

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 

Drawings 
The drawings are objected to because the Figures contain multiple issues which require correction.

Figures 2, 6, 7, 8, 9 contain multiple components/figures.  The examiner respectfully suggests applicant either use a bracket to show how the components/figures are interconnected or label the figures using different figure numbers for each figure (e.g. Fig. 2A, Fig. 2B, etc.) in order to understand how the items connect together or work together to form the device claimed.  

The Figures are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the disclosure: 

Regarding Figure 3, Figure 3 shows an “Outsole” and yet there is no reference to the Outsole in the Specification.
Regarding Figure 9, Figure 9 shows the “Power Control Switch” and yet there is no reference to the Outsole in the Specification.
Regarding Figure 9, Figure 9 shows the “Power line” and yet there is no reference to the Outsole in the Specification.
Regarding Figure 9, Figure 9 shows the “Air line” and yet there is no reference to the Outsole in the Specification.
Applicant is required to ensure the items that are discloses in the Figures are in the Specification and indicator/ reference numbers are provided.  No new matter can be included.

Regarding Figures 1, 2, 3, 5, 9, the Figures are further objected to as failing to show reference/indicator lines between the words on the Figure page and the referenced structural element.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The below structural elements sited in the claim language are not found in the Figures.  All structural elements must be indicated with reference numbers in the drawings and properly referenced in the disclosure or the feature(s) must be canceled from the claim(s).  No new matter should be entered. 
Regarding claim 2, “…a flexible electronic pressure pad which is computer controlled…;… air bladder sections…”. 

Regarding claim 3, “… a flexible computer controlled pressure pad…;…Corrective Orthotic Bladder System(COBS)…;…COBS support area…; …the computer controlled mini air compressor recharger ….;…a single plane cross-section of the sole…;…the system…”. 

Regarding claim 4, “… Inflatable Foam Ankle Support Padding (IFASP) area…;… the computer controlled mini air compressor recharger…:… a single plane cross-section of the upper…”. 

Regarding claim 5, “…. an electronic pressure pad…;… C-Shaped Enhancement Blade (CSEB) area…;… computer controlled mini air compressor recharger…;… a single plane cross-section of the bottom of the sole…”. 

Regarding claim 6, “…electronic control system…;… computer controlled mini compressor recharger device…;… microprocessor/computer….;…. the flexible electronic pressure pad sensor…;…mini compressor device…;…the shoe battery …;…the air bladder inflate/deflate connection …;…the heel pad 
the integrated mini compressor pump recharger…;… a release valve device…;…air flow switching device..”. 

Regarding claim 7, “…a sole…;…the inflatable customizable air bladder section at the sole…;… 
compressible C-shaped or J- shaped bladder device…”.  

Regarding claim 9, “…the microprocessor controlled mini air compressor recharger…”. 

Regarding claim 10, “…a heel pad plug…;… individual hoses and valves…”. 

Additionally the claim language used to cite structural elements is not consistently used  through out the claims or identified in the Figures. As such it is difficult to determine what the elements are, and/or if they are the same structural elements or different structural elements.  When siting structural elements in the claims, applicant should maintain the same language to indicate that element throughout the claims and clearly identify each structural element in the Figures for purposes of clarity.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the Figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 3, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…Corrective Orthotic Bladder System (COBS)…” without support in the specification as originally filed. 
Regarding claim 3, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…the COBS support area …” without support in the specification as originally filed. 
Regarding claim 3, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…a single plane cross-section of the sole …” without support in the specification as originally filed. 
Regarding claim 4, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…the Inflatable Foam Ankle Support Padding (IFASP) area …” without support in the specification as originally filed. 
Regarding claim 4, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…a single plane cross-section of the upper …” without support in the specification as originally filed. 
Regarding claim 5, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…the C-Shaped Enhancement Blade (CSEB) area …” without support in the specification as originally filed. 
Regarding claim 5, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…a single plane cross-section of the bottom of the sole …” without support in the specification as originally filed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, there is insufficient antecedent basis for the limitation “…the Corrective Orthotic Bladder System(COBS)…” in the claim.  Appropriate correction is required.

Regarding claim 3, there is insufficient antecedent basis for the limitation “…the COBS support area…”  in the claim.  Appropriate correction is required.  

Regarding claim 3, there is insufficient antecedent basis for the limitation “…the computer controlled mini air compressor…”  in the claim.  Appropriate correction is required.  

Regarding claim 3, there is insufficient antecedent basis for the limitation “…the system …”  in the claim.  Appropriate correction is required.

Regarding claim 4, there is insufficient antecedent basis for the limitation “…the Inflatable Foam Ankle Support Padding (IFASP) area…”  in the claim.  Appropriate correction is required.  

Regarding claim 4, there is insufficient antecedent basis for the limitation “…the computer controlled mini air compressor there is insufficient antecedent basis for the limitation “…recharger …”  in the claim.  Appropriate correction is required.

Regarding claim 4, there is insufficient antecedent basis for the limitation “…a single plane cross-section of the upper …”  in the claim.  Appropriate correction is required.

Regarding claim 5, there is insufficient antecedent basis for the limitation “…the C-Shaped Enhancement Blade (CSEB) there is insufficient antecedent basis for the limitation “…area …”  in the claim.  Appropriate correction is required.

Regarding claim 5, there is insufficient antecedent basis for the limitation “…the computer controlled mini air compressor recharger…”  in the claim.  Appropriate correction is required.  

Regarding claim 6, there is insufficient antecedent basis for the limitation “…the flexible electronic pressure pad sensor…”  in the claim.  Appropriate correction is required.  

Regarding claim 6, there is insufficient antecedent basis for the limitation “…the mini compressor device…”  in the claim.  Appropriate correction is required.  

Regarding claim 6, there is insufficient antecedent basis for the limitation “…the shoe battery …”  in the claim.  Appropriate correction is required.

Regarding claim 6, there is insufficient antecedent basis for the limitation “…the air bladder inflate/deflate connection …”  in the claim.  Appropriate correction is required.

Regarding claim 6, there is insufficient antecedent basis for the limitation “…the heel pad…”  in the claim.  Appropriate correction is required.

Regarding claim 6, there is insufficient antecedent basis for the limitation “…the integrated mini compressor pump recharger…”  in the claim.  Appropriate correction is required.  

Regarding claim 7, there is insufficient antecedent basis for the limitation “…the inflatable customizable air bladder section at the sole …”  in the claim.  Appropriate correction is required.

Regarding claim 8, there is insufficient antecedent basis for the limitation “…the computer controlled mini compressor recharger device …”  in the claim.  Appropriate correction is required.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 20170312165 (herein after Johnson) in view of Brantingham US 5179792 (herein after Brantingham).

Regarding claim 2, as best can be understood, Johnson discloses a shoe or other footwear, comprising: at least three structures, each structure being configurable, inflatable (paragraphs 0004, 0009, 0010, 0144), and customizable (paragraphs 0051), being connected to a flexible electronic pressure pad which is computer controlled (as seen in annotated Figures 39A, 39B, and 40, paragraph 0236, 0046, 0158 and 0237).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C-Shaped Enhancement Blade (CSEB) area of the shoe.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A flexible electronic pressure pad which is computer controlled.)]
    PNG
    media_image1.png
    827
    517
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    726
    522
    media_image2.png
    Greyscale



However, Johnson does not specifically disclose wherein a first of said at least three structures are inflatable customizable air bladder sections that include a respective plurality of air bladders, separated into three separate parts of the shoe, each part or section of the shoe focuses on a different part of the foot different goal for the end user.
.  
Brantingham teaches wherein a first of said at least three structures (as seen in annotated Figures 6 and 7) are inflatable (as seen in annotated Figures 6 and 7) customizable air bladder sections (as seen in annotated Figures 6 and 7) that include a respective plurality of air bladders (as seen in annotated Figures 6 and 7), separated into three separate parts of the shoe (as seen in annotated Figures 6 and 7), each part or section of the shoe focuses on a different part of the foot different goal for the end user (Abstract, as seen in annotated Figures 6 and 7, Col 2, lines 55-65).
.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A respective plurality of air bladders, separated into three separate parts of the shoe.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A first of said at least three structures are inflatable customizable air bladder sections. )][AltContent: textbox (Each part or section of the shoe focuses on a different part of the foot different goal for the end user.)]
    PNG
    media_image3.png
    477
    485
    media_image3.png
    Greyscale




[AltContent: arrow][AltContent: textbox (Release valve)][AltContent: arrow][AltContent: textbox (Heel pad)][AltContent: textbox (Bladder section)][AltContent: textbox (Bladder section)][AltContent: textbox (Bladder Section)][AltContent: ][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bladders)][AltContent: textbox (Heel
Section)][AltContent: textbox (Arch Section)][AltContent: textbox (Ball of foot section.)][AltContent: ][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    476
    233
    media_image4.png
    Greyscale




Johnson is analogous art to the claimed invention as it relates to footwear having customizable bladder systems.  Brantingham is analogous art to the claimed invention in that it provides the locations and configuration of the customizable bladders within the sole of the footwear.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the bladders of Johnson, with bladder configuration, as taught by Brantingham in order to provide tailor the sole of the footwear to the wearers needs during wear.  The modification of the customizable bladders system would be a simple modification of one known element for another to obtain predictable results, providing the ability to tailor the bladders within the sole in a variety of locations to the wearers needs during wear.

Regarding claim 3, as best can be understood, the modified shoe or other footwear of the combined references discloses wherein each section has multiple air bladder sections (as seen in annotated Figures 6 and 7, Col 2 lines 55-68 and Col 3, lines 1-12 of Brantingham) and a first of said at least three structures comprises a flexible computer controlled pressure pad (as seen in Figure 40 of Johnson) that communicates between separate bladders (paragraph 0010 of Johnson) located in the midsole (paragraph 0127, as seen in Figure 40 of Johnson) which comprise the Corrective Orthotic Bladder System (COBS) that communicates between the separate bladders located in the COBS support area of the shoe (as seen in Figure 40 of Johnson) and -2-communicates with the computer controlled mini air compressor recharger (paragraphs 0046, 0158, 0159, 169, 206 and 209 of Johnson) and wherein at least a part of each of said at least three structures (as seen in Figure 40 of Johnson) is located in a single plane cross-section of the sole (as seen in Figure 40 of Johnson) where the system corrects (paragraphs 0046, 0158, 0159, 169, 206 and 209 of Johnson), protects, cushions, monitors (paragraphs 0046, 0158, 0159, 169, 206 and 209 of Johnson) and enhances the arch (as seen in annotated Figures 6 and 7 of Brantingham), the ball of the foot (as seen in annotated Figures 6 and 7 of Brantingham), and the heel (as seen in annotated Figures 6 and 7 of Brantingham).  

Regarding claim 4, as best can be understood, the modified shoe or other footwear of the combined references discloses wherein each section has multiple bladder sections (as seen in annotated Figures 6 and 7 of Brantingham) and a second of said at least three structures (as seen in annotated Figure 7 of Brantingham) comprises a flexible computer- controlled pressure pad (as seen in Figure 40 of Johnson) that communicates between separate bladders (paragraph 0010 of Johnson) located in the Inflatable Foam Ankle Support Padding (IFASP) area of the shoe (paragraph 0127, as seen in Figure 40 of Johnson) and communicates with the computer controlled mini air compressor recharger (paragraphs 0046, 0158, 0159, 169, 206 and 209 of Johnson) and wherein at least a part of each of said at least three structures is located in a single plane cross-section of the upper (as seen in Figure 40 of Johnson) where the system corrects (paragraphs 0046, 0158, 0159, 169, 206 and 209 of Johnson), cushions (as seen in Figure 40 of Johnson), protects (as seen in Figure 40 of Johnson), monitors (paragraphs 0046, 0158, 0159, 169, 206 and 209 of Johnson), supports and enhances the ankle (paragraphs 0046, 0158, 0159, 169, 206 and 209 of Johnson).  


    PNG
    media_image5.png
    492
    565
    media_image5.png
    Greyscale


Regarding claim 5, as best can be understood, the modified shoe or other footwear of the combined references discloses wherein each section (as seen in annotated Figures 6 and 7 of Brantingham) has multiple bladder sections (as seen in annotated Figures 6 and 7 of Brantingham) and a third of said at least three structures comprises an electronic pressure pad (paragraph 0118, 0120 and 0122) that communicates between separate bladders (paragraph 0010 of Johnson) located in the C-Shaped Enhancement Blade (CSEB) area of the shoe (as seen in annotated Figure 39A, paragraph 0010 of Johnson) and communicates (as seen in annotated Figures 6 and 7 of Brantingham) with the computer controlled mini air compressor recharger (paragraphs 0120 of Johnson) and wherein at least a part of each of said at least three structures is located in a single plane cross-section of the bottom of the sole (as seen in annotated Figures 6 and 7 of Brantingham) where the system corrects, cushions, protects, monitors and enhances the action of the foot (paragraphs 0046, 0158, 0159, 169, 206 and 209 of Johnson).  

Regarding claim 6, as best can be understood, the modified shoe or other footwear of the combined references discloses wherein there is at least one electronic control system (paragraph 0118, 0120 and 0122) that controls a configuration of at least the first, second and third of said at least three structures (paragraph 0010 of Johnson), each structure is modified and monitored by a computer controlled mini compressor recharger device (paragraphs 0120 of Johnson) that is microprocess or computer controlled (paragraphs 0120 of Johnson) and records the foot activity data (paragraph 0140, 0171 of Johnson) acquired by the flexible electronic pressure pad sensor (paragraph 0118, 0120 and 0122 of Johnson) and then translate that data into recommended bladder settings (paragraph 0140, 0171 of Johnson), the mini compressor device (paragraphs 0120 of Johnson) also recharges the shoe battery (paragraph 0010 of Johnson) through the same connection as the air bladder inflate/deflate connection (paragraph 0009 of Johnson) located in the heel pad contains (as seen in annotated Figures 6 and 7 of Brantingham) a release valve device (as seen in annotated Figures 6 and 7 of Brantingham) via an air flow switching device (Col 3, lines 65-68 and Col 4, lines 1-15 of Brantingham) accessible external to the shoe to selectively inflate or deflate each of the respective air bladders (Col 3, lines 65-68 and Col 4, lines 1-15 of Brantingham).  

Regarding claim 7, as best can be understood, the modified shoe or other footwear of the combined references discloses wherein one part or section of the shoe is a sole (as seen in annotated Figures 6 and 7 of Brantingham), the inflatable customizable air bladder section at the sole is a compressible C-shaped or J- shaped bladder device (as seen in annotated Figures 6 and 7 of Brantingham).  

Regarding claim 8, as best can be understood, the modified shoe or other footwear of the combined references discloses wherein the computer controlled mini compressor recharger device (paragraphs 0009 and 0010 of Johnson) is associated with said flexible electronic pressure pad (paragraph 0118, 0120 and 0122 of Johnson) and configured to: monitor and store a plurality of foot related metrics associated with a wearer of the shoe (paragraph 0140, 0171 of Johnson); track a progress of orthotic corrections for said wearer (paragraph 0140, 0171 of Johnson), and customize the shoe by selectively controlling inflating of said plurality of air bladders (paragraph 0051 of Johnson) for maximum comfort and performance (paragraph 0051 of Johnson).  

Regarding claim 9, as best can be understood, the modified shoe or other footwear of the combined references discloses wherein to selectively control said plurality of air bladders (paragraph 0051 of Johnson), the microprocessor controlled mini air compressor recharger (paragraphs 0009 and 0010 of Johnson) feeds air to the plurality of air bladders to a desired density and shape (Col 3, lines 65-68 and Col 4, lines 1-15 of Brantingham).  

Regarding claim 10, as best can be understood, the modified shoe or other footwear of the combined references discloses wherein the microprocessor controlled mini air compressor recharger (paragraphs 0009 and 0010 of Johnson) connects with the shoe using a heel pad plug in (as seen in Figure 8, Col 3, lines 65-68 and Col 4, lines 1-15 of Brantingham), the heel pad plug in comprising individual hoses and valves (as seen in Figure 8, Col 3, lines 65-68 and Col 4, lines 1-15 of Brantingham) to selectively inflate/deflate said plurality of air bladders (Col 3, lines 65-68 and Col 4, lines 1-15 of Brantingham).  

Regarding claim 11, as best can be understood, the modified shoe or other footwear of the combined references discloses wherein the controlled mini air compressor recharger (paragraphs 0009 and 0010 of Johnson) associated with said flexible electronic pressure pad (paragraph 0118, 0120 and 0122 of Johnson) is additionally controlled by one or more of: a smart phone, a mobile computer device, or a computer (paragraph 0159 of Johnson).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732